Citation Nr: 1513962	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from October 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer of the RO in July 2013.  He then testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2014.  A transcript of each hearing has been associated with the claims file.  


FINDINGS OF FACT

The record before the Board is in relative equipoise on all material elements of the claim of service connection, to include the question of whether the Veteran's psychiatric condition, which has been variously diagnosed as panic disorder, anxiety, and PTSD, first had its onset directly during service.  


CONCLUSION OF LAW

A psychiatric condition, which has been variously diagnosed as panic disorder, anxiety, and PTSD, was incurred during service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that the evidence is in relative equipoise on all material elements of this claim.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Here, the medical evidence confirms a current diagnosis.  This psychiatric condition has been variously diagnosed as panic disorder, anxiety, and PTSD.  Next, statements from the Veteran and his wife make it likely that the symptoms of his condition first started during service and have been ongoing since then.  Finally, he underwent a VA examination in March 2011.  This VA examiner gave an unfavorable opinion on the nexus question, but reached this opinion, in part, by reasoning that (a) the Veteran's first panic attacks occurred after his discharge from service and (b) because there is no record of treatment for panic disorder during his military service.  By inference, it appears most likely that this VA examiner's opinion would have been entirely favorable if it had been understood by the examiner that the Veteran's symptoms had first started during service.  Because such is the Board's finding, the Board will accept this VA examiner' s opinion as favorable evidence on the nexus question.  

As such, after resolving all reasonable doubt in the Veteran's favor, the evidence is in equipoise on all material elements of the claim.  Therefore, the claim is granted.  

The Veteran confirmed at his Board hearing that a grant of service connection for a psychiatric disability regardless of the diagnosis would satisfy his appeal with respect to this claim.  Board Hr'g Tr. 13.  Because the Board is doing so, this decision represents a complete grant of the benefit sought on appeal, and no discussion of VA's duty to notify and assist is necessary.


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a psychiatric disorder, variously diagnosed as panic disorder, anxiety, and PTSD, is granted.    



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


